DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 20 and 21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 20 and 21 are directed to a patentably distinct species of the invention as disclosed by Figs. 4-26 of the application.  The originally examined species of the invention as depicted by Figs. 1-3 include the originally claimed helical coil structure that is attached to the fitting element externally, while new claims 20 and 21 are drawn to the species of Figs. 4-26, that utilizes an internal insert having external threads thereon that form the helical path.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20 and 21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 5, 6, 8-10, 12-15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hedderick et al (Abstract; Figs. 2 and 4; col. 1, lines 11-24; col. 2, lines 31-65; col. 4, lines 27-28, 41-57; col. 5, lines 7-18).
Hedderick et al (Abstract; Figs. 2 and 4; col. 1, lines 11-24; col. 2, lines 31-65; col. 4, lines 27-28, 41-57; col. 5, lines 7-18) teaches a gas infuser for forming a gas infused liquid including a mixing chamber (30) and a liquid injector (5) for passing liquid into the mixing chamber, a gas-volume controller (13) coupled to the mixing chamber (30), the gas-volume controller including a one piece fitting (23) defining an inlet (14, at the left side of Fig. 2), the inlet coupled to a filter element (22), and an outlet (20), opposite the inlet, the outlet coupled to a check valve (21) arranged between the outlet of the gas-volume controller and the mixing chamber (30), the gas-volume controller includes a coiled capillary tube (18) that defines a circuitous helical path with a central coil portion and stems at the ends of the coil portion, the capillary tube is configured to regulate the flow rate of the gas exiting the outlet to be substantially constant such that the flow rate is substantially independent of pressure fluctuations from the set average pressure of the gas at the inlet.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hedderick et al as applied to claims 1-6, and 8-18 above, and further in view of Kleinrichert.
Hedderick et al (Abstract; Figs. 2 and 4; col. 1, lines 11-24; col. 2, lines 31-65; col. 4, lines 27-28, 41-57; col. 5, lines 7-18) as applied to claims 1-6, and 8-18 above, substantially disclose applicant’s invention as recited by instant claims 7 and 19, except for the inclusion of a check valve within the liquid supply line to the gas-liquid mixing chamber.
Kleinrichert (Abstract; Figs. 8 and 9; paragraphs [0103]-[0105]) discloses the conventional use of check valves within each of the gas and liquid supply lines to a gas-liquid contactor device used to form a gas-infused liquid stream.  It would have been obvious for an artisan at the time of the filing of the application, to provide the gas-liquid infuser of Hedderick et al, with a check valve in the liquid supply line to the mixing chamber, in view of Kleinrichert, since such would prevent backflow of pressurized gas into the liquid supply to the device in a well known manner.
Allowable Subject Matter
8.	Claims 4, 11, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Upon further consideration, the undersigned has determined that the prior art of record fails to disclose or suggest constructing the gas-volume controller with a fitting formed to include a first opening in fluid communication with the inlet, and a second opening in fluid communication with the outlet, and wherein one of the stems of the capillary tube is received in the first opening and the other of the stems is received in the second opening.  This reevaluation of the claims relative to the prior art is not in response to any argument posited by applicant relative to dependent claims 4, 11, and 16.
Response to Arguments
9.	Applicant's arguments filed April 15, 2022, pertaining to the prior art rejections of claims 1-3, 5-10, 12-15, and 17-19 have been fully considered but they are not persuasive.
Upon reading and re-reading applicant’s arguments directed to the outstanding rejections, it is apparent that the only specific point raised in on lines 2-4 of page 7 of the remarks section of the amendment submitted on April 15, 2022.  Specifically, referring to the applied Hedderick et al reference, applicant states, “The air filter 22 is disposed between the inlet and the capillary restrictor tube 18 and this prevents the capillary restrictor tube from opening to the inlet.”  Initially, it is noted that the instant claims never require a capillary restrictor tube to “open to an inlet”.  The closest the instant claims come to such language can be found, for example, in instant claim 2, wherein it is stated that, “a capillary tube” is “in fluid communication with the inlet”.  Clearly a filter, such as disclosed by the Hedderick reference, that is arranged within an inlet and that allows gas flow therethrough would provide fluid communication from the inlet to the capillary tube via gas passage through the filter element.  Applicant’s further extrapolation that the reference capillary tube cannot provide a flow rate of gas exiting the outlet for a set average pressure of the gas at the inlet, is apparently an extension of the refuted filter argument above and likewise cannot be found to be persuasive.
Other non-boiler plate statements are based upon the alleged deficiencies of the Hedderick reference, which have been rebutted, and therefore arguments that the Hedderick reference cannot form a basis for any rejections under section 103 are similarly not persuasive.
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.S.B/6-18-22  
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776